  Case 18-09624         Doc 27       Filed 01/21/20 Entered 01/21/20 09:53:22               Desc Main
                                       Document     Page 1 of 6


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In Re:                                              Case No. 18-09624

         Myriam B Cajero,                           Chapter 13

                         Debtor.                    Honorable LaShonda A. Hunt

                                        NOTICE OF MOTION

TO:      See attached Service List

        On February 7, 2020, at 10:15 AM, I shall appear before Bankruptcy Judge LaShonda A. Hunt,
Joliet City Hall, 150 West Jefferson Street, Joliet, IL 60432, or in her absence, before such other
Bankruptcy Judge as may be presiding in her place and stead, and shall then and there present the
attached Motion for Relief from the Automatic Stay and Co-Debtor Stay filed by PNC Bank, National
Association, at which time and place you may appear if you so see fit.

                                                FAIQ MIHLAR (#6274089)
                                                HEATHER M. GIANNINO (#6299848)
                                                AMANDA J. WIESE (#6320552)
                                                CHERYL CONSIDINE (#6242779)
                                                SEAN D. JORDAN (#6307449)
                                                PINJU CHIU (#6329542)
                                                HEAVNER, BEYERS & MIHLAR, LLC
                                                Attorneys at Law
                                                P.O. Box 740
                                                Decatur, IL 62525
                                                Email: bkdept@hsbattys.com
                                                Telephone: (217) 422-1719
                                                Facsimile: (217) 422-1754
STATE OF ILLINOIS
COUNTY OF MACON

        I, Amanda J. Wiese, an attorney, being first duly sworn upon oath, depose and state I have served
the above and foregoing Notice, together with all required papers, upon the above-named parties, as to the
Trustee and Debtor's attorney via electronic notice on January 21, 2020, and as to the Debtor and Co-
Debtor by placing same in an envelope addressed as shown above, and depositing same First Class Mail,
postage prepaid in the United States mailbox at Decatur, Illinois 62523 this 21st day of January, 2020.

                                                                      /s/ Amanda J. Wiese
                                                                        Amanda J. Wiese
  Case 18-09624        Doc 27       Filed 01/21/20 Entered 01/21/20 09:53:22   Desc Main
                                      Document     Page 2 of 6


                                          SERVICE LIST

Service by Mail:

Myriam B Cajero
127 Grady Dr
Bolingbrook, Illinois 60440

Jose Cajero
127 Grady Dr
Bolingbrook, Illinois 60440

Service by Electronic Notice through ECF:

David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Glenn B. Stearns
801 Warrenville Road, Suite 650
Lisle, IL 60532

Patrick S. Layng
United States Trustee (Region 11)
219 S. Dearborn Street Room 873
Chicago, IL 60604
  Case 18-09624          Doc 27     Filed 01/21/20 Entered 01/21/20 09:53:22               Desc Main
                                      Document     Page 3 of 6


                               UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

In Re:                                               Case No. 18-09624

           Myriam B Cajero,                          Chapter 13

                          Debtor.                    Honorable LaShonda A. Hunt

         MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

           NOW COMES PNC Bank, National Association ("Movant"), by and through its attorneys,

Heavner, Beyers & Mihlar, LLC, and hereby moves this Court for an entry of an order for relief from the

automatic stay and the Co-Debtor stay, pursuant to 11 U.S.C. §362 and 11 U.S.C. §1301, respectively,

with respect to certain real property of the Debtor having an address of 127 Grady Dr, Bolingbrook,

Illinois 60440 ("Property"). The Required Statement is attached hereto as Exhibit "A", in accordance

with Local Rule 4001-1. In further support of this Motion, Movant respectfully states:

           1.     Debtor filed a petition under Chapter 13 of the United States Bankruptcy Code on April

2, 2018.

           2.     The Debtor has executed and delivered or is otherwise obligated with respect to a Note in

the original principal amount of $150,727.00 ("Note"). Movant is an entity entitled to enforce the Note.

           3.     Movant is a secured creditor by virtue of a Note secured by a Mortgage on the Property

commonly known as 127 Grady Dr, Bolingbrook, Illinois 60440.

           4.     Said Mortgage was recorded on January 18, 2005, in the Recorder's Office of Will

County, Illinois, as Document Number R2005010221 ("Mortgage"). A copy of the Note and Mortgage

are attached hereto and made a part hereof as Exhibit "B" and Exhibit "C", respectively.

           5.     The Debtor and Co-Debtor, Jose Cajero, are the owners or occupants of said Property and

said Property was included in the Debtor's Bankruptcy Petition. Said Property is the Debtor's principal

residence.

           6.     Glenn B. Stearns is the Trustee duly appointed by law.

           7.     As of January 1, 2020, the outstanding amount of the Debtor's obligation under the Note

is $229,017.04.
  Case 18-09624         Doc 27     Filed 01/21/20 Entered 01/21/20 09:53:22                 Desc Main
                                     Document     Page 4 of 6


        8.      In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested herein, Movant has also incurred attorneys' fees of

$850.00 and costs of $181.00. Movant reserves all rights to seek an award or allowance of such fees and

expenses in accordance with applicable loan documents and related agreements, the Bankruptcy Code and

otherwise applicable law.

        9.      The estimated market value of the property is $170,000.00. The basis for such valuation

is the Debtor's Schedules.

        10.     Upon information and belief, the aggregate amount of encumbrances on the Property

listed in the Schedules or otherwise known, including but not limited to the encumbrances granted to

Movant, is $229,017.04.

        11.     Pursuant to 11 U.S.C. §362(d), cause exists to grant Movant relief from the automatic

stay for the following reasons:

        A.      Movant's interest in the Property is not adequately protected as there is a continuing daily

increase in the total amount outstanding and chargeable against said Property for interest and costs due

under the Note and Mortgage.

        B.      Post-petition mortgage payments due on the Note secured by a Mortgage on the Property

have not been made to Movant.

        C.      The Debtor is past due for the February 1, 2019 post-petition payment and all amounts

coming due since that date. The following chart sets forth the number and amount of post-petition

payments due pursuant to the Note and Mortgage that have been missed by the Debtor. A copy of the

post-petition payment history is attached hereto and made a part hereof as Exhibit "D".

Number of            From                  To                   Monthly                Total Amounts
Delinquent                                                      Payment                Delinquent
Payments                                                        Amount
2                    2/1/19                3/1/19               $1,406.22              $2,812.44
10                   4/1/19                1/1/20               $1,438.80              $14,388.00
Less postpetition partial payments:                                                    ($1,279.79)

                                                                          Total: $15,920.65
  Case 18-09624         Doc 27      Filed 01/21/20 Entered 01/21/20 09:53:22                  Desc Main
                                      Document     Page 5 of 6


          12.   Pursuant to 11 U.S.C. §362(d)(2)(A), the Debtor has no equity in the Property; and

pursuant to §362(d)(2)(B), the Property is not necessary for an effective reorganization.

          13.   Pursuant to 11 U.S.C. §1301(c)(3), cause exists to grant Movant relief from the co-debtor

stay as the Movant's interest would be irreparably harmed by the continuation of such stay.

          WHEREFORE, Movant prays that this court enter an order terminating or modifying the

automatic stay and granting the following:

          1.    Relief from the Stay allowing Movant, its successors and assignees, to proceed under

applicable nonbankruptcy law to enforce its remedies to foreclose upon and obtain possession of the

Property.

          2.    That the Order be binding and effective despite any conversion of this bankruptcy case to

a case under any other Chapter of Title 11 of the United States Code.

          3.    The Co-Debtor Stay of Section 1301(a) is terminated, modified or annulled as to the Co-

Debtor, on the same terms and conditions as to the Debtor.

          4.    The 14 day stay described by Federal Rule of Bankruptcy Procedure 4001(a)(3) is

waived.

          5.    For such other relief as the court deems proper.

                                                          PNC Bank, National Association,

                                                          By:             /s/ Amanda J. Wiese
                                                                            Amanda J. Wiese
                                                                          One of its attorneys
FAIQ MIHLAR (#6274089)
HEATHER M. GIANNINO (#6299848)
AMANDA J. WIESE (#6320552)
CHERYL CONSIDINE (#6242779)
SEAN D. JORDAN (#6307449)
PINJU CHIU (#6329542)
HEAVNER, BEYERS & MIHLAR, LLC
Attorneys at Law
P.O. Box 740
Decatur, IL 62525
Email: bkdept@hsbattys.com
Telephone: (217) 422-1719
Facsimile: (217) 422-1754
  Case 18-09624       Doc 27      Filed 01/21/20 Entered 01/21/20 09:53:22                  Desc Main
                                    Document     Page 6 of 6


This advice pertains to your dealings with our firm as a debt collector. It does not affect your
dealings with the court, and in particular it does not change the time at which you must answer the
motion. The advice in this notice also does affect our relations with the court. As attorneys, we
may file papers in the suit according to the court's rules and the judge's instructions.



                  NOTICE PURSUANT TO THE FAIR DEBT COLLECTION

                                          PRACTICES ACT

                                 15 U.S.C. Section 1601 as Amended


       1.      The amount of the debt is stated in the motion attached hereto.

       2.      The movant named in the attached motion is the creditor to whom the debt is owed or is
               the servicing agent for the creditor to whom the debt is owed.

       3.      Unless you notify this office within 30 days after receiving this notice that you dispute
               the validity of the debt or any portion thereof, this office will assume the debt is valid.

       4.      If you notify this office in writing within 30 days after receiving this notice, this office
               will obtain verification of the debt and mail you a copy of such verification.

       5.      If you request this office in writing within 30 days after receiving this notice, this office
               will provide you with the name and address of the original creditor, if different from the
               current creditor.

       6.      Nothing in this notice should be construed as an agreement by the movant to extend or
               stay any time periods established by law with respect to the litigation, which is the
               subject of the attached motion.

       7.      Written requests should be addressed to Heavner, Beyers & Mihlar, LLC, 111 East Main
               Street, Decatur, IL 62523.

       8.      Please be advised that this is an attempt to collect a debt. Any information obtained will
               be used for that purpose.
